Citation Nr: 1814235	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  11-30 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for arthritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1988 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran and his wife testified before a Veterans Law Judge in a September 2016 video conference Board hearing.  A hearing transcript is of record.


FINDINGS OF FACT

1.  In March 2017,  the Board denied service connection for arthritis.

2.  A November 2017 Supplemental Statement of the Case (SSOC) denying entitlement to service connection for arthritis was furnished in error.


CONCLUSION OF LAW

The criteria for dismissal of the claim for entitlement to service connection arthritis are met.  38 U.S.C. § 7108 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There is currently no justiciable case or controversy for active consideration by the Board as the issue was denied in a final decision and the November 2017 SSOC was in error.  See 38 U.S.C. §§ 7108 (2012).  This issue is dismissed to clarify that there is no claim remaining in appellate status.


ORDER

Entitlement to service connection for arthritis is dismissed. 



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


